Case 1:19-cv-06994-FB-JO Document 33 Filed 04/06/20 Page 1 of 3 PageID #: 188




UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF NEW YORK
AKF, INC. d/b/a FUNDKITE,

                               Plaintiff,

                -against-                             Index No. 1:19-cv-06994-FB-JO

CREATIVE FIBERGLASS, LLC, A                           DECLARATION OF SERVICE
SHOWROOM SHINE DETAILING SHOP LLC,
AND ROBERT ALAN COLOMBO, SR.,

                               Defendants.

       OLEG A. MESTECHKIN, being duly sworn deposes and says:

       1.      I am not a party to this action, am over the age of 18, and reside in the County of

Richmond, State of New York.

       2.      Pursuant to the Court’s Order dated April 3, 2020, and Federal Rule of Civil

Procedure 5(b)(2)(C), I served on April 6, 2020, a copy of the Court’s April 3, 2020 Order

regarding Court Conference by depositing a copy of the same, securely enclosed in a sealed,

postage prepaid envelope in an official depository under the exclusive care and custody of a

USPS agent, and mailed via Priority Mail Service to the following Defendants at their last known

address:

                Creative Fiberglass, LLC
                1250 Atherton Park
                Roswell, GA 30076

                A Showroom Shine Detailing Shop LLC
                9930 Jones Bridge Road
                Johns Creek, GA 30022

                Robert Alan Colombo, Sr.
                1250 Atherton Park
                Roswell, GA 30076




                                                 1
Case 1:19-cv-06994-FB-JO Document 33 Filed 04/06/20 Page 2 of 3 PageID #: 189




       3.      I declare under penalty of perjury that the foregoing is true and accurate to the

best of my knowledge, information and belief.

 Dated:     Brooklyn, New York                  Respectfully submitted,
            April 6, 2020
                                                /s/ Oleg A. Mestechkin .
                                                Oleg A. Mestechkin, Esq. (OM4108)
                                                Wing K. Chiu, Esq. (WC5637)
                                                Nancy Lam, Esq. (NL4630)
                                                MESTECHKIN LAW GROUP P.C.
                                                1733 Sheepshead Bay Road, Suite 29
                                                Brooklyn, NY 11235
                                                Tel. (212) 256-1113
                                                Fax. (646) 365-2069
                                                om@lawmlg.com
                                                wkc@lawmlg.com
                                                nl@lawmlg.com

                                                Attorneys for Plaintiff AKF, Inc. d/b/a Fundkite




                                                 2
Case 1:19-cv-06994-FB-JO Document 33 Filed 04/06/20 Page 3 of 3 PageID #: 190




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 6, 2020, I served the foregoing document via electronic

filing with the Clerk of the Court using the CM/ECF filing system.


                                             /s/ Wing K. Chiu     /.
                                             Oleg A. Mestechkin (OM4108)
                                             Wing K. Chiu, Esq. (WC5637)
                                             Nancy Lam (NL4630)
                                             MESTECHKIN LAW GROUP P.C.
                                             1733 Sheepshead Bay Road, Suite 29
                                             Brooklyn, NY 11235
                                             Tel. (212) 256-1113
                                             Fax. (646) 365-2069
                                             om@lawmlg.com
                                             wkc@lawmlg.com
                                             nl@lawmlg.com

                                             Attorneys for Plaintiff AKF, Inc. d/b/a Fundkite




                                                3
